Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 11, 1980, which affirmed a determination of the State Division of Human Rights, which dismissed petitioner’s complaint of an unlawful discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. *600of Human Rights, 45 NY2d 176). Mollen, P. J., Gulotta, Weinstein and Thompson, JJ., concur.